Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung, (US 2021/0197356).

Regarding claim 1, Chung discloses: A portable power tool (Fig.2, electrical tool 20), comprising: 

a first handle  (Fig.2, handle 60) extending in an elongated manner and configured to be held by a user; 

an electric motor  (Fig.12, motor 52); 

a tool accessory (Fig.2, shaft 41 connects to the tool accessory, in this case the connection socket) configured to undergo an orbital and/or rotational motion in response to generation of a rotational driving force by the electric motor; and 

a battery mounting part (Fig.7, joint 36) configured to be detachably attached to a battery (Fig.7, battery 70) that serves as a power source for the electric motor, wherein: 

an extension direction of the first handle is defined as a front-rear direction (Fig. 5, direction in accordance with D1 and D2) of the power tool, 

a direction orthogonal to the front-rear direction is defined as an up-down direction (Fig.12, assembly line C), the first handle and the tool accessory being arranged in series in the up-down direction, 

in the up-down direction  (Fig.12, assembly line C), a first side of the power tool on which the first handle is located is defined as an upper side, and a second, opposite side of the power tool on which the tool accessory is located is defined as a lower side,  
the battery mounting part (Fig.7, joint 36) includes an upward mounting surface on which the battery is mountable, and at least one terminal configured to be electrically connected to the battery in response to a surface of the battery that includes a connection interface being placed on the mounting surface, and 

the mounting surface (Fig.7, joint 36) is located at a position different from the first handle in the front-rear direction, and is located below an upper side of the first handle  (Fig.2, handle 60) in the up-down direction  (Fig.12, assembly line C).

Regarding claim 2, Chung further discloses: the battery mounting part (Fig.7, joint 36) is configured such that the battery (Fig.7, battery 70) is mountable by sliding in a direction that forms an angle of 30 degrees  or less with a horizontal direction that is orthogonal to the up-down direction  (Fig.12, assembly line C).

Regarding claim 3, Chung further discloses: the battery mounting part (Fig.7, joint 36) is configured such that the battery (Fig.7, battery 70) is mountable in a direction that forms an angle of 10 degrees or less with a horizontal direction that is orthogonal to the up-down direction  (Fig.12, assembly line C).

Regarding claim 4, Chung further discloses: the electric motor  (Fig.12, motor 52) includes a motor shaft extending in the up-down direction (Fig. 10 shows the transmission of the device, including the central motor shaft that connects to the transmission from the motor), and the battery mounting part is configured to hold the battery above the tool accessory and the motor shaft in the up-down direction (as the battery is at the uppermost portion of the device (absent the handle), it must therefore meet the claim limitation).


Regarding claim 5, Chung further discloses: an upper end of the motor shaft is located below a lower side of the first handle in the up-down direction (all items in this device are below the first handle, thus meeting the claim limitation).

Regarding claim 7, Chung further discloses: an output shaft (Fig.2, shaft 41) arranged in parallel to the motor shaft and configured to transmit the rotational driving force generated by the motor shaft to the tool accessory, wherein: the battery mounting part is configured to hold the battery above the output shaft, and an upper end of the output shaft is located below a lower side of the first handle in the up-down direction (see Figure 14).

Regarding claim 8, Chung further discloses: a controller (Fig.12, circuit unit 51) configured to control operation of the electric motor, wherein the controller is located on a first lateral side of the power tool (the circuit unit 51 is a rectangular device which extends towards all 4 lateral sides) on which the first handle is located (Fig. 12, mating portion 611) with respect to the motor shaft in the front-rear direction, and is located below the first handle (Fig. 12, holding portion 62 of the handle 60) in the up-down direction.


Regarding claim 9, Chung further discloses: the controller (Fig.12, circuit unit 51)  has two largest surfaces that respectively face upward and downward in the up-down direction.

Regarding claim 10, Chung further discloses: a second handle (Fig. 12, front handle 43) arranged below the battery mounting part in the up-down direction (see Fig. 14).

Regarding claim 11, Chung further discloses: the tool accessory (Fig.2, shaft 41 connects to the tool accessory, in this case the connection socket)  has a generally rectangular shape, and a longitudinal direction of the generally rectangular shape extends in the front-rear direction when viewed in the up-down direction, and in the front-rear direction, a first lateral side of the power tool on which the battery mounting part is located is defined as a front side, a second, opposite lateral side of the power tool on which the first handle is located is defined as a rear side, and the battery mounting part is configured such that the battery is mountable by sliding it from the front to the rear (see Figures for visual depiction of these limitations). 

Regarding claim 12, Chung further discloses: comprising the battery (Fig.7, battery 70).

Regarding claim 13, Chung further discloses: the battery mounting part  (Fig.7, joint 36) is configured such that the battery (Fig.7, battery 70) is mountable in a direction that forms an angle of 10 degrees or less with a horizontal direction that is orthogonal to the up-down direction.

Regarding claim 14, Chung further discloses: a controller (Fig.12, circuit unit 51) configured to control operation of the electric motor, wherein the controller is located on a first lateral side of the power tool (the circuit unit 51 is a rectangular device which extends towards all 4 lateral sides) on which the first handle is located (Fig. 12, mating portion 611) with respect to the motor shaft in the front-rear direction, and is located below the first handle (Fig. 12, holding portion 62 of the handle 60) in the up-down direction.

Regarding claim 15, Chung further discloses: the controller (Fig.12, circuit unit 51)  has two largest surfaces that respectively face upward and downward in the up-down direction.

Regarding claim 16, Chung further discloses: the tool accessory (Fig.2, shaft 41 connects to the tool accessory, in this case the connection socket) has a generally rectangular shape, and a longitudinal direction of the generally rectangular shape extends in the front-rear direction when viewed in the up-down direction, and the battery mounting part is configured such that the battery is mountable by sliding it from the front to the rear in the front-rear direction (see Figures for visual depiction of these limitations).


Regarding claim 17, Chung further discloses: a second handle (Fig. 12, front handle 43) arranged below the battery mounting part in the up-down direction; and the battery attached to the battery mounting part (see Fig. 14).

Regarding claim 18, Chung discloses: A hand-held power tool  (Fig.2, electrical tool 20), comprising: 

an elongated handle  (Fig.2, handle 60) having a longitudinal axis extending in a front-rear direction of the power tool; 

an electric motor  (Fig.12, motor 52); 

a tool accessory (Fig.2, shaft 41 connects to the tool accessory, in this case the connection socket) operably coupled to the electric motor and disposed below the elongated handle and the electric motor in an up-down direction (Fig.12, assembly line C) of the power tool that is orthogonal to the front-rear direction (Fig. 5, direction in accordance with D1 and D2); and 

a battery mounting part  (Fig.7, joint 36) having a mounting surface that faces at least substantially upward in the up-down direction, the mounting surface being configured to detachably mount a battery (Fig.7, battery 70) that supplies current to the electric motor via at least one terminal, wherein 

the mounting surface is spaced apart from the elongated handle in the front-rear direction and is located below an upper side of the elongated handle in the up-down direction (see Fig. 12).

Regarding claim 19, Chung further discloses: the battery mounting part (Fig.7, joint 36)  is configured such that the battery (Fig.7, battery 70) is slidably mountable in a direction that forms an angle of 10 degrees or less with a horizontal direction that is orthogonal to the up-down direction (Fig.12, assembly line C).

Regarding claim 20, Chung further discloses: the electric motor  (Fig.12, motor 52) includes a motor shaft extending in the up-down direction (Fig. 10 shows the transmission of the device, including the central motor shaft that connects to the transmission from the motor), and the battery mounting part is configured to hold the battery above the tool accessory and the motor shaft in the up-down direction (as the battery is at the uppermost portion of the device (absent the handle), it must therefore meet the claim limitation), and an upper end of the motor shaft is located below a lower side of the elongated handle in the up-down direction (all items in this device are below the first handle, thus meeting the claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, (US 2021/0197356) in view of Dewalt Brushless sander,

    PNG
    media_image1.png
    1160
    1920
    media_image1.png
    Greyscale


Regarding claim 6, Chung discloses the device of claim 5.

Chung does not explicitly disclose: a brushless motor.

Dewalt DCW210B teaches: a Brushless motor, as seen in the product description.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the undesignated type of motor of Chung via a simple substitution of the Brushless motor of the Dewalt, thereby combining prior art elements to achieve a predictable result.  This amounts to a simple substitution of a common component of a machine of this for another.  The Examiner notes that the Chung application is silent as to the type of motor, and could very well have a Brushless motor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731